EXHIBIT 23.8 Andrew I. Telsey, P.C.Attorney at Law 12835 E. Arapahoe Road, Tower One, Penthouse #803, Englewood, Colorado 80112 Telephone:303/768-9221 • Facsimile:303/768-9224 • E-Mail:andrew@telseylaw.com May 27, 2011 Board of Directors DNA Brands, Inc. th Street Boca Raton, Florida, 33487 Re:DNA Brands, Inc. Form S-1/A Registration Statement and related Prospectus Dear Sirs: We hereby consent to the use of the opinion of this firm as Exhibit 5.5 to the Registration Statement of the Registrant, and further consent to the reference to our name in such Registration Statement and related Prospectus. Yours truly, s/Andrew I. Telsey, P.C. ANDREW I. TELSEY, P.C.
